Daly, J.
Ordinarily, a summons in an action in the city court of Hew York cannot be served without the city- of Hew York, but an exception was evidently intended by the legislature in the case of actions against foreign insurance corporations; for the city court is given jurisdiction of such actions, and the legislature has provided that process against such corporations may be served upon the superintendent of insurance. Laws 1884, p. 420, § 1. This officer has his office in Albany, and there the process must be served upon him. We must conclude, therefore, the legislature intended city court process to be served upon him there, or else that the jurisdiction of the city court over actions against such company should be taken away. The former is the more reasonable view, as it will be borne out by reading the statute of 1884 and the Code together, as if enacted at the same time, and this will show an exception to the general provisions of the Code in the cases provided for in the statute. The city court, therefore, properly decided to entertain the action. Application denied.